Exhibit 10.1

 

AMENDMENT N0. 1 TO

EMPLOYMENT AGREEMENT

 

This Amendment is made and entered into this 1st day of March, 2006 between
SoftBrands, Inc. (the “Company”) and David G. Latzke (“Executive”).

 

WHEREAS, Executive and the Company are parties to that certain Employment
Agreement dated as of January 1, 2002 (the “Employment Agreement”);

 

WHEREAS, Executive has been Senior Vice President, Chief Financial Officer, and
Secretary of the Company since its formation and has been instrumental in the
success of separating the Company from its predecessor corporation and its
problems, establishing financing for the Company in a manner adequate to support
its operations and its growth, and establishing controls and financial reporting
systems at the Company that allowed it to regain public reporting and listing
status;

 

WHEREAS, Executive served as Chief Financial Officer of Fourth Shift
Corporation, a company whose operations constitute approximately 80% of the
Company’s current operations, from 1994 until its acquisition by the Company’s
predecessor;

 

WHEREAS, Executive is an extremely valued and integral member of the Company’s
senior management team;

 

WHEREAS, Executive has indicated his desire to pursue other ventures that
maximize his abilities, but has indicated his willingness to assist the Company
in transition to a new financial executive;

 

WHEREAS, the Company wishes to secure Executive’s continued assistance and to
provide Executive with the severance benefits to which he is entitled.

 

NOW, THEREFORE,  in consideration of the foregoing recitals, and for other good
and valuable consideration, the receipt and adequacy of which is hereby
acknowledged. the parties agree as follows:

 

1.  Continued Assistance.  Executive agrees to continue to serve as Senior Vice
President, Chief Financial Officer and Secretary of the Company until the
earlier to occur of (1) June 30, 2006, (2) thirty days after notice from
Executive that he is terminating such position to pursue an alternative
position, or (3) thirty days after the Company has notified Executive that it
has found a replacement financial officer (the earlier of such three dates being
hereafter referred to as the “Termination Date”).  In addition to his regular
duties, Executive agrees to work with the Company through the Termination Date
to find a suitable replacement to Executive, and to provide assistance to the
Company and to such replacement in transitioning his duties.  The Company
acknowledges and agrees that Executive shall nevertheless be allowed, after the
date of this Amendment and through the Termination Date, to pursue engagement in
an alternative

 

1

--------------------------------------------------------------------------------


 

position or positions, including devoting such time during regular working hours
as does not materially detract from the continued performance of his duties.

 

2.   Resignation as of Termination Date.  Executive agrees that he shall have
resigned all positions as an officer of the Company, and as an officer or
director or both of any direct or indirect subsidiary of the Company, as of the
Termination Date.

 

3.  Effect on, and Amendment to, Employment Agreement.  In consideration of
Executive’s commitment pursuant to paragraph 1, for all purposes of the
Employment Agreement, Executive shall be deemed to have been terminated without
cause by the Company as of the Termination Date, and shall be entitled to the
benefits set forth in Section 4.5 of the Employment Agreement commencing on and
as of the Termination Date; provided, however, that any such benefits that
relate to periods after March 15, 2007 shall be paid in lump sum prior to
March 15, 2007.  For purposes of clarification, in addition to Options, all
stock based benefits, including stock appreciation rights and restricted stock
units, shall vest on the Termination Date, but restricted stock units shall be
paid out immediately, and stock appreciation rights shall remain exercisable
until five years from the date of grant of the same.

 

4.  Effect of Pending Change of Control.  In the event that prior to the
Termination Date the Company executes an agreement, or a letter of intent, that
relates to a transaction that, if consummated would constitute a change of
control (as defined in Section 4.6 of the Employment Agreement), and actually
consummates such a change of control within one hundred and twenty days (120) of
the Termination Date, then Executive’s termination on the Termination Date
shall, notwithstanding paragraph 3 above, be deemed a Change of Control
Termination (as defined in the Employment Agreement) and Executive shall be
entitled to an additional payment, as of the date of consummation of such change
of control, equal to the difference between any payments actually made pursuant
to Section 4.5 of the Employment Agreement and any payments that would have been
due under Section 4.6 of the Employment Agreement.  The Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise), as a result of any such change of control, by agreement in form and
substance satisfactory to Executive, to expressly assume and agree to perform
the obligations under this paragraph 4 and under Section 4.6 of the Employment
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.  Failure of the
Company to obtain such agreement prior to the effectiveness of any such
succession shall be a breach of this Amendment and shall entitle Executive to
compensation from the Company in the same amount and on the same terms as
Executive would be entitled hereunder.  As used in herein, “Company” shall mean
the Company as hereinbefore defined and any successor to its business and/or
assets as aforesaid which executes and delivers the agreement provided for in
this paragraph 4 or which otherwise becomes bound by all the terms and
provisions of this Amendment by operation of law.

 

5.  Continuation.  Except as set forth herein, the Employment Agreement shall
continue in effect without alteration or amendment.

 

SOFTBRANDS, INC.

EXECUTIVE:

 

 

By:

/s/ RANDAL TOFTELAND

 

   /s/ DAVID G. LATZKE

 

Randal Tofteland, Chief Executive Officer

David G. Latzke

 

 

2

--------------------------------------------------------------------------------